Title: John Adams to Abigail Adams, 8 November 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
London November 8. 1783

Yours of Jany. 10 to Mr. Robbins, he shewed me this Moment and informs Me, he goes on Board on Monday. I regret that I have had no earlier Knowledge of this young Gentleman. My son and I have been here, this fortnight, and have been very civilly and obligingly treated, by some private Gentlemen. But this Government? It is a fine Country; but it is undone by Prosperity. It has the Vertigo in the Head, yet.
Yesterday a Letter from Unkle Smith informed me of the Death of my dear and honoured Father.
I have flattered myself with Hopes of Seeing him again, but it was not to be, and he is better Situated.
My Life is Sweetened with the Hope of embracing You in Europe. Pray embark as soon as prudently you can, with Nabby. Come to England France or Holland, no matter which. But We must go to the Hague to live. My Second Fever, has so cured me that I hope I could live with you in Holland, at the Hague at least, if you will perswade me to ride on Horseback every day. Yours in haste, but most tenderly

J. Adams

